Title: To James Madison from George Davis, 2 November 1804 (Abstract)
From: Davis, George
To: Madison, James


2 November 1804, Tunis. No. 20. “Since I had this honor, everything remains in Statu quo, as relates to ourselves; but Civil comotion here, and in the neighbouring States advances rapidly—a formidable Banditti, has recently been discovered, consisting chiefly of Turks, who, infested the Country & Suburbs of the City—eight were Strangled in two days by order of the Bey; an unprecedented act of rigorous Justice.
“The Bey has caused all the vacant lands to be Sow’d; but as the seed used, is of various qualities, it will be impossible ever to restore to its pristine worth the wheat of this Country—the price of Grain increases: the clamors of the people daily excite our apprehension; and we have not yet had any rain, which is inauspicious for the next harvest; Should it be lost, a more serious famine than Barbary has witnessed for Centuries, will be the indubitable consequence. Algiers, is equally distressed; and its Squadron is out consisting of nine sail, with orders to detain all Vessels laden’d with grain, without any respect to the flag. Tripoli begins to feel the influence of the general dearth; and the Season has been uncommonly dry; Should the ensuing harvest be lost, an event not improbable; a peace would be effected on our terms; all communication to or from the Americain officers, are detained by the Minister—I have the honor to enclose You a Copy of my last.
“On the 26th. ultimo, a Courier arrived from Constantine & Bona; by which we learn, that the Bey of Constantine, had made an attack on the Sheriff; his Army was perfectly destroyed: himself taken and beheaded—the Dey of Algiers has sent two small Camps, each consisting of Six hundred Turks, with a new Bey, who will doubtless share a similar fate. The few occasions that offer for Europe, deprives me of the honor of assuring You as frequently as might be expected, of the high consideration, and profound Respect of Your Most Obedt. servt.”
